DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 20180181824 (Ishii et al).
	Regarding claim 1, Ishii et al. discloses: “an object detection device (FIG. 1: 1; [0105]: “The system 1 includes an information processing apparatus 10, an image obtaining unit 11, and a detection processing unit 12a”) comprising: a first detecting part (FIG. 1: 12, 12a) configured to detect types and positions of objects including a road mirror in an image ([0113]: “the detecting unit 12 detects a traffic mirror contained in the image”) and a presence of a movable object reflected in the road mirror based on image data of a low resolution image ([0112]: “The detection processing unit 12a detects, on the basis of image information representing an image captured by the image capturing apparatus mounted in the vehicle, a traffic mirror contained in the image and an object reflected in the traffic mirror.  The detection processing unit 12a may further recognize an attribute of the object reflected in the traffic mirror“; [0124]: “The detecting unit 12 may include a classifier (based on deep learning, support vector machine, or the like) that has performed learning by using numeral traffic-mirror images and non-traffic-mirror images.  In this case, the detecting unit 12 may determine, at each position in the image 50, whether an image at the position is a traffic-mirror image by using this classifier to detect the traffic mirror 51”); and a second detecting part (FIG. 1: 12, 13) configured to detect a type of the movable object in the road mirror (FIG. 7; [0126]: “the recognizing unit 13 recognizes a position and a size of an object such as a person, a bicycle, or an automobile that moves (hereinafter, referred to as a moving object) in the traffic mirror detected by the detecting unit 12 in an image.  Examples of a method for recognizing a moving object in a traffic mirror contained in an image include a method based on machine learning, such as deep learning, for example.  A method for recognizing a moving object in a traffic mirror contained in an image will be described below with reference to FIG. 7”; [0127]: FIG. 7 is an explanatory diagram of a deep-learning-based recognition method for recognizing a moving object reflected in a traffic mirror5) and a position of the movable object in the road mirror ([0129]: “In addition, upon recognizing that a moving object is reflected in a traffic mirror, the recognizing unit 13 outputs the position and the size of the moving object”) based on high resolution partial image data ([0129]: “the recognizing unit 13 successfully recognizes that a moving object is reflected in a traffic mirror if the reliability of an object recognized to be in the traffic mirror exceeds a threshold and the object has the largest size”) obtained by extracting the part of the road mirror from the image if there is the movable object reflected in the road mirror” (FIG. 9: 51; [0141]: “Sizes of the traffic mirrors 51, 51sub.n+1, and 51sub.n+2 are represented by the width and the height and are, for example, (wsub.1a, hsub.1a), (wsub.1b, hsub.1b), and (wsub.1c, hsub.1c), respectively.  The detecting unit 12 detects the sizes of the traffic mirrors 51, 51sub.n+1, and 51sub.n+2.  FIG. 9(b) illustrates traffic mirrors 51', 51'sub.n+1, and 51'sub.n+2, which are enlarged to the reference size”).
	With respect to Claim 2, Ishii et al. discloses: “the first detecting part is configured to input the image data to a neural network having a learned convolutional layer learned using teacher data linking a first learning-use image ([0112]: “The detection processing unit 12a detects, on the basis of image information representing an image captured by the image capturing apparatus mounted in the vehicle, a traffic mirror contained in the image and an object reflected in the traffic mirror.  The detection processing unit 12a may further recognize an attribute of the object reflected in the traffic mirror“; [0124]: “The detecting unit 12 may include a classifier (based on deep learning, support vector machine, or the like) that has performed learning by using numeral traffic-mirror images and non-traffic-mirror images”), types and positions of objects in the first learning-use image, and presence of the movable object reflected in the road mirror so as to thereby detect the types and positions of the objects in the image and the presence of the movable object reflected in the road mirror” ([0112]: “In this case, the detecting unit 12 may determine, at each position in the image 50, whether an image at the position is a traffic-mirror image by using this classifier to detect the traffic mirror 51”).
	Regarding claim 3, Ishii et al. discloses: “the second detecting part (FIG. 1: 12, 13) is configured to input partial image data to a neural network having a learned convolutional layer learned using teacher data linking a second learning-use image containing the road mirror and a type and position of the movable object reflected in the road mirror in the second learning-use (FIG. 7; [0126]: “the recognizing unit 13 recognizes a position and a size of an object such as a person, a bicycle, or an automobile that moves (hereinafter, referred to as a moving object) in the traffic mirror detected by the detecting unit 12 in an image.  Examples of a method for recognizing a moving object in a traffic mirror contained in an image include a method based on machine learning, such as deep learning, for example.  A method for recognizing a moving object in a traffic mirror contained in an image will be described below with reference to FIG. 7”; [0127]: FIG. 7 is an explanatory diagram of a deep-learning-based recognition method for recognizing a moving object reflected in a traffic mirror”) and the position of the movable object in the road mirror” ([0129]: “In addition, upon recognizing that a moving object is reflected in a traffic mirror, the recognizing unit 13 outputs the position and the size of the moving object”). 
	With respect to claim 4, Ishii et al. discloses: “a vehicle control system (FIG. 1: 1, FIG. 26: 1A) provided with a camera (FIG. 3: 11) for capturing the image and in which the object detection device according to claim 1 is mounted ([0108]: “The image obtaining unit 11 is, for example, an on-board camera as illustrated in FIG. 3 and is mounted in a vehicle”), the vehicle control system (FIG. 1: 10) comprising: a driving planning part configured to prepare a driving plan of a vehicle ([0153]: “The output processing unit 102 generates driving assist information for a vehicle”) based on time series data of positions of the objects in the image and time series data of a position of the movable object in the road mirror ([0098]: “generating, the driving assist information may be generated if the object detected in at least one image among a plurality of consecutive time-series images is not detected in an image subsequent to the at least one image in time series”; [0113]: “On the basis of image information representing an image captured by the image capturing apparatus mounted in the vehicle, the detecting unit 12 detects a traffic mirror contained in the image.  More specifically, the detecting unit 12 detects a traffic mirror contained in an image that is obtained as a result of continuously capturing images of the scenery ahead of the traveling vehicle in time series”); and a vehicle control part (FIG. 1: 102; FIG. 26: 102A) configured to operate the vehicle in accordance with the driving plan” ([0086]: “the driving assist information may include information for causing the vehicle to start traveling after the object moves away from the vehicle”; [0093]: “In addition, for example, the driving assist information may include control command information regarding a behavior of the vehicle”; [0153]: “The driving assist information may be control command information regarding a behavior of the vehicle”).
	Regarding claim 5, Ishii et al. discloses: “the driving planning part is further configured to prepare the driving plan based on a presence of the movable object reflected in the road mirror, ([0095]: “In addition, for example, the operations may further include recognizing an attribute of the object reflected in the traffic mirror, and in the generating, the driving assist information may be generated in accordance with the attribute of the object”) and the driving planning part prepares a driving plan causing the vehicle to decelerate when it is judged at the first detecting part that there is the movable object reflected at the road mirror” ([0084]: “the driving assist information may include at least one of information for causing the vehicle to decelerate and information for causing the vehicle to move in a direction to be away from the object”). 
	With respect to claim 6, Ishii et al. discloses: “the driving planning part is further configured so that when shifting from a state where it is judged there is the movable object reflected in the road mirror to a state where it is judged there isn't one, it prepares the driving plan ([0086]: “the driving assist information may include information for causing the vehicle to start traveling after the object moves away from the vehicle”; [0088]: “generating, the driving assist information for the vehicle may be generated by using a state of the vehicle in”) after judging if the objects in the image include the movable object which had been reflected in the road mirror” ([0095]: “recognizing an attribute of the object reflected in the traffic mirror, and in the generating, the driving assist information may be generated in accordance with the attribute of the object”). 
	Regarding claim 7, Ishii et al. discloses: “an object detection method (FIG. 18, FIG. 19) comprising: detecting types and positions of objects including a road mirror in an image ([0113]: “the detecting unit 12 detects a traffic mirror contained in the image”) and a presence of a movable object reflected in the road mirror based on image data of a low resolution image ([0112]: “The detection processing unit 12a detects, on the basis of image information representing an image captured by the image capturing apparatus mounted in the vehicle, a traffic mirror contained in the image and an object reflected in the traffic mirror.  The detection processing unit 12a may further recognize an attribute of the object reflected in the traffic mirror“; FIG. 18: S10; [0179]: “As illustrated in FIG. 18, the system 1 detects a traffic mirror contained in an image and an object reflected in the traffic mirror on the basis of image information (S10); FIG. 19: S102; [0181]: “detection process to detect a traffic mirror contained in each image represented by the image information obtained in S101 (S102)”); and detecting a type of the movable object in the road mirror (FIG. 7; [0126]: “the recognizing unit 13 recognizes a position and a size of an object such as a person, a bicycle, or an automobile that moves (hereinafter, referred to as a moving object) in the traffic mirror detected by the detecting unit 12 in an image.  Examples of a method for recognizing a moving object in a traffic mirror contained in an image include a method based on machine learning, such as deep learning, for example.  A method for recognizing a moving object in a traffic mirror contained in an image will be described below with reference to FIG. 7”) and a position of the movable object in the road mirror ([0129]: “In addition, upon recognizing that a moving object is reflected in a traffic mirror, the recognizing unit 13 outputs the position and the size of the moving object”; FIG. 18: S10; FIG. 19: S103; [0181]: “a recognition process to recognize (detect) an object reflected in the traffic mirror contained in the image represented by the image information obtained in S101 (S103)”) based on high resolution partial image data obtained by extracting the part of the road mirror from the image if there is the movable object reflected in the road mirror” (FIG. 9: 51; [0141]: “Sizes of the traffic mirrors 51, 51sub.n+1, and 51sub.n+2 are represented by the width and the height and are, for example, (wsub.1a, hsub.1a), (wsub.1b, hsub.1b), and (wsub.1c, hsub.1c), respectively.  The detecting unit 12 detects the sizes of the traffic mirrors 51, 51sub.n+1, and 51sub.n+2.  FIG. 9(b) illustrates traffic mirrors 51', 51'sub.n+1, and 51'sub.n+2, which are enlarged to the reference size”; FIG. 18: S11; [0179]: “calculates a difference between the size of the traffic mirror contained in the image and a reference size and calculates the size of the object reflected in the traffic mirror by using the difference (S11)”; FIG. 19:S104, S105; [0182]: “performs a difference calculation process to calculate a difference between the size of the traffic mirror detected in S102 and the reference size (S104)”; “performs an object size calculation process for the object recognized in the traffic mirror in S103 to calculate the size of the object by using the difference calculated in S104 (S105)”). 
	With respect to claim 8, Ishii et al. discloses: “a non-transitory computer readable medium comprising a computer program for object detection-use causing a computer ([0101]: “A non-transitory recording medium, according to an aspect of the present disclosure, stores thereon a computer program, which when executed by a processor, causes the process to perform operations including detecting, by using an image captured by an image capturing apparatus mounted in a vehicle, a traffic mirror in the image and an object in the traffic mirror; calculating a difference between a size of the traffic mirror and a reference size and calculating a size of the object by using the difference”) to: detect types and positions of objects including a road mirror in an image ([0113]: “the detecting unit 12 detects a traffic mirror contained in the image”) and a presence of a movable object reflected in the road mirror based on image data of a low resolution image ([0112]: “The detection processing unit 12a detects, on the basis of image information representing an image captured by the image capturing apparatus mounted in the vehicle, a traffic mirror contained in the image and an object reflected in the traffic mirror.  The detection processing unit 12a may further recognize an attribute of the object reflected in the traffic mirror“; [0124]: “The detecting unit 12 may include a classifier (based on deep learning, support vector machine, or the like) that has performed learning by using numeral traffic-mirror images and non-traffic-mirror images.  In this case, the detecting unit 12 may determine, at each position in the image 50, whether an image at the position is a traffic-mirror image by using this classifier to detect the traffic mirror 51”); and detect a type of the movable object in the road mirror (FIG. 7; [0126]: “the recognizing unit 13 recognizes a position and a size of an object such as a person, a bicycle, or an automobile that moves (hereinafter, referred to as a moving object) in the traffic mirror detected by the detecting unit 12 in an image.  Examples of a method for recognizing a moving object in a traffic mirror contained in an image include a method based on machine learning, such as deep learning, for example.  A method for recognizing a moving object in a traffic mirror contained in an image will be described below with reference to FIG. 7”; [0127]: FIG. 7 is an explanatory diagram of a deep-learning-based recognition method for recognizing a moving object reflected in a traffic mirror”) and a position of the movable object in the road mirror ([0129]: “In addition, upon recognizing that a moving object is reflected in a traffic mirror, the recognizing unit 13 outputs the position and the size of the moving object”) based on high resolution partial image data ([0129]: “the recognizing unit 13 successfully recognizes that a moving object is reflected in a traffic mirror if the reliability of an object recognized to be in the traffic mirror exceeds a threshold and the object has the largest size”) obtained by extracting the part of the road mirror from the image if there is the movable object reflected in the road mirror” (FIG. 9: 51; [0141]: “Sizes of the traffic mirrors 51, 51sub.n+1, and 51sub.n+2 are represented by the width and the height and are, for example, (wsub.1a, hsub.1a), (wsub.1b, hsub.1b), and (wsub.1c, hsub.1c), respectively.  The detecting unit 12 detects the sizes of the traffic mirrors 51, 51sub.n+1, and 51sub.n+2.  FIG. 9(b) illustrates traffic mirrors 51', 51'sub.n+1, and 51'sub.n+2, which are enlarged to the reference size”).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Myron Wyche/                            11/13/2021
Primary Examiner                        AU2644